Citation Nr: 0510530	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, including based on exposure to herbicides.

3.  Entitlement to service connection for hypertension, 
including based on exposure to herbicides.

4.  Entitlement to service connection for fibromyalgia, 
including based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
June 1966 to October 1968.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a July 2002 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  At that 
time, the VARO also denied service connection for 
fibromyalgia.

In a substantive appeal filed in December 2002, the veteran 
referred to an attached letter written by his wife on his 
behalf.  The letter, in pertinent part, appears to present 
argument with respect to a claim of service connection for 
fibromyalgia, including due to exposure to herbicides.  
Service connection for fibromyalgia was denied by the VARO in 
July 2002.  The Board liberally construes the December 2002 
statement as representing a notice of disagreement (NOD) to 
the July 2002 VARO denial action with respect to such issue.  
That being so, the veteran is entitled to a Statement of the 
Case (SOC) on that issue, and given an opportunity to perfect 
an appeal with respect to it.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Such matter will be addressed in the Remand 
section of the decision.  

In November 2004, the veteran attended a Video Conference 
hearing at the VARO before the undersigned Acting Veterans 
Law Judge of the Board in Washington, D.C.  The hearing 
transcript is on file.  

The issue of entitlement to service connection for 
fibromyalgia, including due to exposure to herbicides, is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  The veteran had no foreign/overseas active duty.

2.  The record does not contain competent and probative 
evidence establishing that the veteran was exposed to 
herbicides in active duty.

3.  The record does not contain competent and credible 
medical evidence establishing an in-service injury or disease 
related to hypertension, diabetes mellitus or peripheral 
neuropathy.  

4.  The record does not contain competent and credible 
medical evidence establishing a medical nexus between the 
veteran's diabetes mellitus, hypertension, or peripheral 
neuropathy as first shown many years following separation 
from active duty and his remote period of active military 
service on any basis.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Hypertension was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


3.  Peripheral neuropathy was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002);  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670- 
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court of 
Appeals for Veterans Claims (Court or CAVC) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide. Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, 18 Vet. App. at 120-121. 

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice 
error was harmless, including an enumeration of all 
evidence now missing from the record that must be a 
part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2002, the RO notified the veteran of VCAA 
requirements with respect to the issues on appeal.  
Quartuccio, supra.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and of his responsibilities if he wanted such evidence to be 
obtained by VA.  Id.  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.

The Board recognizes that VCAA notice was provided to the 
veteran in April 2002, prior to the initial RO decision in 
July 2002.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims 
on appeal.  The record contains competent medical evidence 
upon which to base an appellate decision.  As addressed 
below, the veteran has provided no competent evidence that 
his current diabetes mellitus, peripheral neuropathy and/or 
hypertension is/are associated with active service, including 
due to exposure to herbicides.  Absent such evidence, the 
Board has no obligation to provide a medical examination.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
As such, the Board finds that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claims and that the requirements of the 
VCAA have been met.

Factual Background

The veteran's DD Form 214 shows that he served on active duty 
in the U.S. Air Force from June 1966 to October 1968.  His 
military occupational specialty was that of equipment 
specialist.  He had no foreign/overseas service.  

His service medical records, including a May 1968 separation 
physical examination report, were silent for any complaint, 
objective finding or diagnosis regarding hypertension, 
diabetes mellitus and/or peripheral neuropathy.  
Cardiovascular, endocrine and neurology evaluations in active 
service and at separation physical examination were normal.  
Blood pressure readings in service were not shown to be other 
than normal.  Testing for sugar was negative.  The veteran 
essentially denied having any pertinent problem related to 
hypertension, diabetes mellitus or peripheral neuropathy.

A March 1971 Air Force reserve physical examination report 
was nonrevealing for hypertension, diabetes mellitus or 
peripheral neuropathy.  Cardiovascular, endocrine and 
neurology evaluations were normal.  Blood pressure was 
132/80.  Testing for sugar was negative.  The veteran 
essentially denied having any problems related to 
hypertension, diabetes mellitus or peripheral neuropathy.  

The post service record is silent until extensive private 
medical records dating from approximately early 2000 and 
thereafter first show the presence of hypertension, diabetes 
mellitus and peripheral neuropathy processes.  

In an October 2002 statement, M.R.L., M.D., a specialist in 
rheumatology at a private clinic, noted that the veteran was 
being treated at the rheumatology department for a chronic 
condition causing fatigue, achiness and sleeping 
abnormalities which did not appear to be related to an 
inflammatory disease.  It was essentially noted that the 
veteran reported as history that he was stationed in 
Bergstrom Air Force Base from 1966 through 1968 and 
apparently was involved in handling Agent Orange (AO).  It 
was noted that the veteran's symptoms could be related to 
exposure to herbicides.

In an October 2002 statement, S.A., M.D., a specialist in 
psychiatry, noted treating the veteran since late 2000.  It 
was noted that the veteran had a history of exposure to AO 
during his tour of duty in Vietnam from June 1966 to October 
1968.  It was noted that the veteran complained of symptoms 
such as memory loss and generalized body pain.  Also noted 
was that the veteran had read research articles on AO and 
believed that his symptoms were the same as would be expected 
from anyone who was exposed to AO.  

In November 2004, the veteran attended a Video Conference 
hearing at the VARO before the undersigned Acting Veterans 
Law Judge of the Board in Washington, D.C.  The hearing 
transcript is on file.  At the hearing, it was noted that the 
veteran's deceased mother had been a diabetic.  It was also 
noted that his brother is a diabetic.  The veteran noted that 
during active duty his general duties consisted of performing 
maintenance on pilot and flight equipment, including helmets, 
oxygen masks, bladder devices, survival equipment, ejection 
seats, life rafts and parachutes.  On occasion, he worked the 
second shift in the evenings and was asked to clean the 
interior and exterior components of the aircraft.  He noted 
that he mainly worked on cargo type aircraft.  He noted that 
on more than one occasion he moved barrels of AO around in 
the cargo bay.  The barrels were marked with an orange band 
around them.  He noted that some of the barrel tops were a 
little loose.  He noted that he touched the chemical 
directly.  

He noted losing contact with other service comrades who 
worked with him on the cargo planes.  He noted submitting 
medical statements from a rheumatologist and psychiatrist in 
support of his claim.  He noted that his physicians have told 
him that no tests were available which can determine AO 
exposure and that they had no way of giving a determination, 
technically.  He noted that when he was stationed at 
Bergstrom Air Force Base on active duty, a large number of 
aircraft of all types arrived from Vietnam.  He indicated 
that Bergstrom Air Force Base was now closed.

In December 2002, the veteran's wife submitted a statement on 
behalf of the veteran.  She essentially noted that her 
research of various publications regarding health risks 
associated with exposure to herbicides showed that the 
veteran's symptoms were the same as anyone exposed to AO.




Criteria

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may granted for hypertension and/or 
diabetes mellitus if manifested to a compensable degree 
within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 
38 C.F.R. § 3.303.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  
38 C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.

Service connection for diabetes mellitus, hypertension and 
peripheral neuropathy

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).

To summarize, the veteran primarily contends that he 
developed diabetes mellitus type II, hypertension and 
peripheral neuropathy as a result of his exposure to 
herbicides while working on cargo planes loaded with barrels 
containing AO at Bergstrom Air Force Base in Texas during 
active duty as well as cleaning contaminated aircraft 
arriving from Vietnam.  He also notes that some of the 
barrels containing AO leaked and he would touch the chemical 
directly while moving the barrels in the cargo bay.  

The Board notes that the veteran had no foreign/overseas 
active service.  Neither the veteran nor his representative 
contend otherwise.  Accordingly, there is no basis upon which 
to consider his claim pursuant to presumption of exposure to 
AO or other herbicide under 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

In this regard, there are no complaints, treatment or 
diagnosis of diabetes mellitus, peripheral neuropathy and 
hypertension among the veteran's service medical records, or 
any other indication that he had any claimed disease entity 
during active service.  The first post-service manifestations 
of diabetes mellitus, hypertension and peripheral neuropathy 
date from approximately 30 years following separation from 
active duty.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim. See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Importantly, the record lacks competent and verifiable 
evidence that supports the veteran's allegations of direct 
herbicide exposure while moving damaged barrels of AO in 
aircraft cargo bays as well from washing and cleaning 
contaminated aircraft arriving from Vietnam.  

The record also lacks any competent and pertinent medical 
evidence which links the veteran's currently diagnosed 
hypertension, peripheral neuropathy and/or diabetes mellitus, 
as first demonstrated many years post-service, to his remote 
period of active duty on any basis, including exposure to 
herbicides.

The Board points out that the statements from M.R.L., M.D., a 
specialist in rheumatology, and S.A., M.D., a specialist in 
psychiatry, are of no probative value since neither statement 
mentions hypertension, diabetes mellitus or peripheral 
neuropathy.  Moreover, there is no indication that either 
private physician reviewed the veteran's medical records.  
Records based solely on a history provided by the veteran are 
not probative or material to the etiology of the claimed 
disability.  See Reonal v. Brown, 5 Vet.App. 458, 460-461 
(1993); Elkins v. Brown, 5 Vet.App. 474 (1993).  In addition, 
the statement from M.R.L., M.D., only identifies the 
"possibility" of a relationship between the veteran's 
symptoms and exposure to herbicide.  The Court has held that 
on numerous occasions that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996). 

The Board notes that, with regard to any related herbicide 
exposure research material cited and commented upon by the 
veteran and his wife the CAVC has held that a medical article 
or treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, any 
research material cited by the appellant in support of his 
claims is not accompanied by the opinion of any medical 
expert linking hypertension, diabetes mellitus or peripheral 
neuropathy to exposure to herbicides in service.

The bare opinions offered by the veteran and his wife, as 
laypersons, are of no probative value in light of the 
requirement for medical evidence linking hypertension, 
diabetes mellitus and peripheral neuropathy with the 
veteran's active service.  The CAVC has held that lay 
assertions of medical causation do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has diabetes 
mellitus, hypertension or peripheral neuropathy that is 
linked to active service on any basis, including exposure to 
herbicides.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for hypertension, diabetes 
mellitus and peripheral neuropathy, including based on 
exposure to herbicides.  Gilbert, supra.


ORDER

Entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy, 
including based on exposure to herbicides, is denied.

Entitlement to service connection for hypertension, including 
based on exposure to herbicides, is denied.


REMAND

The remanded claim for service connection for fibromyalgia, 
including on the basis of exposure to herbicides, must be 
afforded expeditious treatment by the Veterans Benefits 
Administration Appeals Management Center (VBA) AMC.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

In reviewing the record, the Board notes that the veteran 
appears to have submitted a timely NOD as to the 
determination of July 2002, in which the RO denied service 
connection for fibromyalgia.  Accordingly, the Board is 
required to remand such issue to the RO for issuance of an 
adequate SOC.  See Manlincon, supra.

To ensure that VA has met full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The AMC or RO should provide the 
veteran and his representative an 
appropriate SOC on the issue of 
entitlement to service connection for 
fibromyalgia, including on the basis of 
exposure to herbicides.  The veteran 
should be notified that if he wants to 
appeal, he has to submit a substantive 
appeal within 60 days of the SOC, or 
within one year after the initial 
notification of denial.

Following compliance with due process procedures the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.



	                        
____________________________________________
	JASON R. DAVITIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


